Per Curiam,
Notwithstanding the able' and ingenious argument of the learned counsel for the appellants, we are not convinced that there was any error in the findings of the master or in the decree of the court below. The master found, and the plaintiffs admit, that the bill seeks a remedy by injunction for the very same injury for which a recovery in damages was sought in the *3common law action of trespass previously brought by the plaintiffs against the defendants. That action resulted in a verdict and final judgment against the plaintiffs and in favor of the defendants. Being for the same cause of action which is set up in the present bill it is simply impossible to award an injunction in the face of the adverse verdict and against the findings of the master. To do so would be an absolute reversal of the rule which uniformly prevails in this class of cases. For, not only have the plaintiffs failed to establish their right to relief in an action at law, but, such action having been brought and fully tried to the end, it has been determined against them. Upon what then could an injunction be founded? Manifestly upon nothing which equity can recognize. The verdict must be taken as a finding that the plaintiffs’ right to the natural unobstructed flow of the water had not been invaded, and hence there was nothing for which damages could be allowed. Had there been no action at law the findings of the master on the merits of the present ease show nothing but a doubtful case at the best. Upon an examination of the testimony we are forced to the conclusion that the findings of the master upon the testimony were correct. The cumulative force of an adverse verdict at law, and an adverse finding of a master in the bill for an injunction, confirmed by the court below, absolutely deprives this court of all right to grant an injunction. Entertaining these views we are obliged to hold that the decree of the court below must be sustained.
Decree affirmed and appeal dismissed at the cost of the appellants.